Citation Nr: 0123810	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation benefits for cardiovascular 
disease including status post coronary artery bypass surgery 
via the right femoral artery pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001).

2.  Entitlement to compensation benefits for post-traumatic 
stress disorder (PTSD) pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant served on active duty from March 1958 to 
September 1961.  

The issues on appeal arose from August 1991 and July 1995 
rating decisions of the Reno, Nevada, Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to compensation benefits for cardiovascular 
disease including status post coronary artery bypass surgery 
via the right femoral artery pursuant to the criteria of 38 
U.S.C.A. § 1151.  

By order dated in December 1999 pursuant to a joint motion 
for remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's May 1999 decision and remanded the appellant's claim 
for further development of the record and readjudication 
consistent with its order.

In August 2000, the Board remanded this case to the RO for 
further development and adjudicative action.  

In May 2001 the RO affirmed the previous denials of 
entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for coronary artery disease including 
status post coronary artery bypass surgery via the right 
femoral artery and psychiatric disability specifically 
diagnosed as PTSD.

The case has been returned to the Board for appellate review.


The issue of entitlement to compensation benefits for 
cardiovascular disease including status post coronary artery 
bypass surgery via the right femoral artery pursuant to the 
provisions of 38 U.S.C.A. § 1151 is addressed in the remand 
portion of this decision.


FINDING OF FACT

Competent medical evidence of record links PTSD to VA 
coronary artery bypass surgery in 1990. 


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for PTSD have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A historical review of the pertinent evidence of record shows 
that the appellant was hospitalized for unstable anginal from 
March 20, 1990 to March 22, 1990 at VA Medical Center (MC) at 
Loma Linda, California.  

On March 22, 1990, the veteran underwent left heart 
catheterization, coronary arteriography and left 
ventriculography.  

Hospital records on file from VAMC, San Diego, California 
show hospitalization from March 23, 1990 to April 4, 1990 for 
unstable angina and coronary artery disease.  


The appellant was hospitalized from June 24, to June 30, 1990 
at VAMC San Diego, California for re-stenosis of the obtuse 
marginal-two with elective percutaneous transluminal 
angioplasty.  

The appellant was hospitalized from July 13, to July 18, 1990 
at VAMC San Diego, California for coronary artery disease.

A review of the appellant's case by the Associate Director of 
the VA Cardiac Catheterization Laboratory in June 1991 noted 
in summary that the appellant was an individual with coronary 
atherosclerosis who presented with accelerating angina and 
underwent coronary artery bypass graft (CABG) for three 
vessel coronary artery disease (CAD) with compromised left 
ventricular (LV) function.  

In undated private medical statements from L. J. S., M.D., a 
specialist in adult cardiology, noted while the veteran 
complained of chest pain, his stress test and cardiac 
angiogram did not demonstrate any difficulty.  

A report of a psychological evaluation in January 1992 
suggested that there was evidence of psychological overlay 
affecting the appellant's physical condition.  It was noted 
that to some extent, his chest pains may be attributable to 
psychosomatic conditions.  It was suggested that he continue 
with pain management counseling and psychological counseling 
for pain.  Also noted were major depression and borderline 
personality disorder.

At a hearing before a hearing officer at the RO in January 
1992, the appellant's testimony overwhelmingly dealt with the 
issue of entitlement to compensation benefits for 
cardiovascular disease including status post coronary artery 
bypass surgery pursuant to 38 U.S.C.A. § 1151.  A copy of the 
hearing transcript is on file. He claimed that he developed 
disabilities as a result of cardiac procedures including 
bypass surgery at the two VA Medical Centers of record.  He 
testified that his residual disabilities included anguish, 
and nightmares.


The appellant testified that his residual disabilities were 
both mental and physical.  
He noted that he had stress and anxiety from dealing with VA 
and with all the other bureaucratic problems that he had had.  
He testified that because of the scheduling problems, he 
suffered mental anguish and was also not feeling physically 
well.  He noted researching civil malpractice law and 
supporting civil cases which he felt supported his present 
claim.

In August 2000 the Board remanded the case to the RO for 
additional development including a special VA psychiatric 
examination.  The Board requested an opinion as to whether 
any currently diagnosed psychiatric disorder was causally 
related to VA treatment/hospitalization.

A September 2000 private psychiatric evaluation report from 
ER, MD, Department of Psychiatry, University of Nevada School 
of Medicine, was submitted by the appellant.  It was noted 
that the appellant had denied any history of mental illness 
until an unexpected emergency CABG done in 1990.  It was 
noted that since then he had suffered from flashbacks and 
intrusive thoughts together with episodes of 
depersonalization, psychic numbing and detachment with 
hypervigilance, agitation, anger and increased startle 
response.  It was noted that in addition to an anxiety 
disorder, the appellant described a sad mood for 
approximately 10 years.  Diagnoses were PTSD and depressive 
disorder, not otherwise specified.  

A November 2000 VA psychiatric examination report shows that 
the appellant's claims file was made available to and 
reviewed by the examiner.  The psychiatric examiner noted 
that when the appellant was asked why he was here, he stated 
that he was suing VA for medical negligence, that is, he was 
operated on with no informed consent.  He stated that he had 
gone to Loma Linda Hospital for an angiogram, and when he 
woke up four days later, he was strapped down not knowing 
where he was.  He stated that he started "freaking out", 
and he had difficulty breathing because of some intubation, 
and he did not know what was going on.  He found out that he 
had a coronary artery, bypass grafting done at the San Diego 
VA Medical Center.  He stated that six weeks later they had 
to do another angioplasty because the first operation was not 
successful.  He stated that he did not have any psychiatric 
problems before the surgery.  


The appellant stated that shortly after the surgery, he 
started having nightmares where he would wake up in the 
middle of the night, and then not be able to go back to 
sleep.  He noted that since his symptoms started 
accumulating, he found himself getting angry with rage at 
times.  This had been going on for about 10 years.  He found 
himself being hypervigilant.  

He had to sit with his back to the wall, so he could see what 
was going on.  He had a startle reaction.  He added that he 
started doing research to find our what was going on with him 
and he came upon the word PTSD.  He finally went to the 
University School of Medicine to see a psychiatrist In August 
2000 where he was diagnosed with PTSD. 

Following a comprehensive examination, the examiner opined 
that the correct diagnostic classification of the appellant's 
current psychiatric disorder was PTSD.  It was noted that as 
to the etiology, it was presumed that since the appellant did 
not have the symptoms before the surgery, it was causally 
related to the heart surgery. 


Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service- 
connected," under the following circumstances:

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3), requiring VA fault or 
accident prior to recovery under 38 U.S.C.A. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner 
v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 
115 S. Ct. 552 (1994 In December 1994, the United States 
Supreme Court held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."



Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308, (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the more favorable provisions of section 
1151 as they existed prior to that date.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996);  38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000; 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue of entitlement to compensation 
benefits for PTSD pursuant to the provisions of 38 U.S.C.A. § 
1151.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In August 2000 the Board 
remanded this case to the RO for additional development of 
the evidence.  Evidence added to the record incudes a private 
psychiatric examination report dated in September 2000 and a 
November 2000 VA special psychiatric examination and medical 
opinion.  Accordingly, the Board finds that the veteran is 
not prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  The evidence of 
record provides a complete basis for addressing the merits of 
his claim at this time.  Neither he nor his representative 
have identified any pertinent outstanding records which the 
RO has not attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Also, the Board notes that consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because, as shown below, the benefit sought on 
appeal is granted. 


Entitlement to compensation benefits for PTSD pursuant to the 
provisions of 
38 U.S.C.A. § 1151.

Analysis

In this case the appellant claims entitlement to compensation 
benefits for a psychiatric disability diagnosed as PTSD 
pursuant to the provisions of 
38 U.S.C.A. § 1151 based on VA coronary artery bypass surgery 
in 1990.  A comprehensive review of the record shows that in 
early 1990 the appellant was hospitalized by VA for treatment 
of coronary artery disease and unstable angina.  He underwent 
urgent coronary artery bypass surgery.  

The Board notes that undated private medical statements from 
LJS., MD, a specialist in adult cardiology, noted urging the 
appellant to increase his activity and aggressively address 
stress/anxiety management program.  

Also the Board notes that a January 1992 psychological 
evaluation report suggested the presence of a psychological 
overlay affecting the appellant's physical condition.  It was 
noted that to some extent the veteran's chest pains were 
attributed to psychosomatic conditions.  It was suggested 
that he continue with pain management counseling and 
psychological counseling for pain.  Also noted were major 
depression and borderline personality.

In response to the Board's request for supporting medical 
evidence, the appellant submitted a private psychiatric 
examination report from ES, MD, Department of Psychiatry, 
University of Nevada, School of Medicine.  It was noted that 
the appellant had no psychiatric history until his 
unexpected, emergency CABG in 1990.  

Since then he had psychiatric symptoms including flashbacks, 
intrusive thoughts together with episodes of 
depersonalization, psychic numbing, detachment, and increased 
startle response and sad mood.  Diagnosis was PTSD with 
depressive disorder.

A November 2000 VA psychiatric examination report shows that 
following a comprehensive examination the examiner opined 
that the correct diagnostic classification of the appellant's 
current psychiatric disorder was PTSD.  It was noted that as 
to the etiology, it was presumed that since the appellant did 
not have the symptoms before the surgery, it was causally 
related to his heart surgery.

The Board finds that the private and VA medical evidence of 
record uniformly links PTSD to VA performed surgery for heart 
disease in 1990.  

In view of the evidence of record, the Board notes that the 
evidence supports the grant of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for PTSD 
secondary to VA performed surgery for heart disease in 1990.   


ORDER

Entitlement to compensation benefits for PTSD pursuant to the 
provisions of 38 U.S.C.A. § 1151 is granted, subject to the 
criteria applicable to the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The remaining issue for appellate resolution is entitlement 
to compensation benefits for coronary artery disease pursuant 
to the provisions of 38 U.S.C.A. § 1151.

Significantly, the Board notes that the opinion of the 
specialist in cardiology as expressed in the statement of 
January 2001, with addendum in February 2001, failed to 
comply with the Board's August 2000 remand directives.  The 
appellant's representative points to such fact in his August 
2001 statement.  

The Board may not overlook the fact that in Stegall v. West, 
11 Vet. App 268 (1998), the Court held that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to insure compliance.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim as mandated 
under the VCAA of 2000, the Board is deferring adjudication 
of entitlement to compensation benefits for cardiovascular 
disease including status post coronary artery bypass surgery 
via the right femoral artery pursuant to the provisions of 38 
U.S.C.A. § 1151 pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 12 
Vet. App. 369 (1999).  





In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
cardiovascular disease.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific record not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

3.  Following the above, the RO should 
arrange for a VA examination by a 
specialist in cardiovascular diseases who 
has not previously seen, examined, or 
treated the veteran, to include on a fee 
basis if necessary, for the purpose of 
ascertaining whether the veteran has any 
additional cardiovascular or other 
disability(ies) secondary to VA surgery 
conducted in 1990.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must be requested to address 
the following medical issue:

(a) Does the veteran have any additional 
disability(ies) secondary to his VA heart 
surgery in 1990?  The examiner must be 
advised that negligence, fault, etc., are 
not factors to be taken into 
consideration in formulating the 
opinion(s) rendered.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested medical examination report(s) 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is reminded that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3,159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits for cardiovascular 
disease including status post artery 
bypass surgery via the right femoral 
artery pursuant to the criteria of 38 
U.S.C.A. § 1151.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The appellant need 
take no action unless otherwise notified; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) may adversely affect the outcome 
of his claim for compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



